*298AFTER REMAND
Before: Cynar, P.J., and J. H. Gillis and D. F. Walsh, JJ.
Per Curiam.
Following this Court’s remand in
Williams v Chrysler Corp, 159 Mich App 8; 406 NW2d 222 (1987), the Workers’ Compensation Appeal Board found that plaintiff had not sustained his burden of proving that the atmospheric conditions at his former place of employment, rather than his cigarette smoking, caused or aggravated his bronchial asthma. Because there was competent evidence to support the wcab’s findings of fact, we affirm. Williams, supra, p 11.
Affirmed.